Citation Nr: 1548784	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 

2.  Entitlement to special monthly compensation (SMC) by reason of being in need of regular aid and attendance or on account of being housebound.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a rating in excess of 30 percent for a bilateral pes planus disability.

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a mental health condition.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 1978 to November 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) at the Regional Office (RO) in Nashville, Tennessee.  The Veteran appealed these adverse decisions and the matters are now before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, on a May 2012 substantive appeal form (VA Form 9) for his TDIU, SMC, and service connection for bilateral hearing loss claims, the Veteran requested a Board hearing via live videoconference.  However, in June 2015 VA Form 9 for all of the issues on appeal, he requested to have a Board hearing at a local VA office before a Veterans Law Judge.  In fact, the Veteran's representative confirmed that he wanted a Travel Board hearing for all of the issues on appeal in an October 2015 statement, and asked that such a hearing be held in February 2016.  To date, the Veteran has not been afforded the requested hearing, and there is no indication in the record that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing following the procedures set forth in 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

